IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


BORIS LYSYKANYCZ AND MICHELLE            : No. 709 MAL 2018
LYSYKANYCZ, HW,                          :
                                         :
                   Petitioners           : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
WADE D. REIDENHOUR,                      :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 22nd day of May, 2019, the Petition for Allowance of Appeal is

DENIED.